Citation Nr: 0841413	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disability.

2.  Entitlement to service connection for right foot drop, to 
include as secondary to the low back disability.

3.  Entitlement to service-connection for left upper quadrant 
inflammation, to include as secondary to the service-
connected splenectomy.  

4.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 
1964, from September 1970 to March 1972, and from April 1972 
to December 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, and April 2007 and May 2008 rating decisions by 
the VA RO in Denver, Colorado.  

The March 2003 rating decision denied the veteran's claim of 
service connection for a back condition because new and 
material evidence had not been submitted to reopen a 
previously denied claim; and denied service connection right 
foot drop secondary to the back condition.  Regarding this 
matter, the veteran testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in March 2004.  
During the pendency of the appeal, the previously denied 
claim was reopened, but the RO denied the claim of service 
connection for a low back disability on the merits.  It is 
apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for a back 
condition, as evidenced by the May 2008 Supplemental 
Statement of the Case.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).  In this case, the Board also reopens the claim, 
however, since the RO has already had an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety, a 
decision by the Board on the merits of the veteran's claims 
of entitlement to service connection for residuals of a back 
injury at this juncture is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The April 2007 rating decision, in pertinent part, denied 
service connection for PTSD and chronic inflammation of the 
left upper quadrant associated with left pleural effusion due 
to subphrenic abscess secondary to splenectomy, and denied 
entitlement to a TDIU.  

The May 2008 rating decision granted service connection for 
PTSD and assigned an initial 50 percent rating.  The veteran 
disagreed with the initial rating assigned.  

In June 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  


FINDINGS OF FACT

1.  In a January 1979 rating decision, the RO denied the 
veteran's claim of service connection for a back condition.  
A timely notice of disagreement was received at the RO in 
February 1980; however, the veteran did not perfect an appeal 
within the requisite time period after the Statement of the 
Case was issued by the RO in May 1980.

2.  In a September 1991 rating decision, the RO denied the 
veteran's claim of service connection for a back condition 
because new and material evidence had not been received to 
reopen the previously denied claim.  A notice of disagreement 
was not received within the subsequent one-year period.

3.  Evidence submitted since the RO's September 1991 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.

4.  The medical evidence of record does not establish that 
the veteran's current low back disability was first manifest 
during service, or within a year after discharge from 
service, or that it is related to any disease or injury 
incurred in or aggravated by service.  

5.  The medical evidence of record does not establish that 
the veteran's current right foot drop was first manifest 
during service, or within a year following discharge from 
service, or that it is related to any disease or injury 
incurred in or aggravated by service.  

6.  The veteran does not have a currently diagnosed 
disability manifested by left upper quadrant inflammation.

7.  Since the effective date of service connection, the 
veteran's service-connected PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as difficulty in 
understanding complex commands, impaired memory, disturbances 
of motivation and mood with irritability and depression, 
insomnia, and difficulty in establishing and maintaining 
effective work and social relationships.

8.  The veteran's service-connected PTSD symptomatology has 
never more nearly approximated that of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  

9.  Service connection is in effect for PTSD with major 
depressive disorder, rated as 50 percent disabling; 
splenectomy with retained metallic sutures, status post 
multiple adhesions, complete bowel obstruction involving 
herniation of the jejunum through a hole in the omentum, and 
subphrenic abscess, rated as 30 percent disabling; and left 
ulnar neuropathy, rated as 20 percent disabling.  The 
veteran's combined disability rating is 70 percent.  

10.  The evidence shows that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his non-service-connected back disability and his service-
connected disabilities alone are not shown to preclude 
gainful employment.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's September 1991 rating decision which denied service 
connection for a back condition, thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have occurred therein.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  

3.  The criteria for entitlement to service connection for 
right foot drop have not been met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2008).  

4.  The criteria for entitlement to service connection for a 
disability manifested by left upper quadrant inflammation 
have not been met.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.303, 3.310 (2008).  

5.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 
4.130, Diagnostic Code 9411 (2008).

6.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1)  veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the type of 
evidence that describes the bases for the denial in the prior 
decision and describes the evidence necessary to establish 
service connection that was not present in the previous 
denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case is subsequently 
reopened by the Board; thus, any defect in this regard 
results in harmless error.  

Regarding the reopened back claim and the right foot drop 
claim, the RO provided the appellant pre-adjudication notice 
by letter dated in January 2003.  A preadjudication notice 
letter regarding service connection for left upper quadrant 
inflammation and TDIU was sent in October 2006.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the January 2003 notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims for service connection for a 
back disability, right foot drop and upper left quadrant 
inflammation are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Notwithstanding the lack of pre-adjudicatory notice regarding 
VA's assignment of disability ratings and effective dates, 
the RO issued a comprehensive duty-to-assist letter in July 
2007, that cured that defect by specifically providing notice 
regarding the assignment of effective dates and initial 
ratings for any grant of service connection.  The July 2007 
duty-to-assist letter also notified the appellant regarding 
how to substantiate a TDIU claim.  

Regarding the claim for increase for the service-connected 
PTSD, the RO sent a pre-adjudicatory letter to the veteran 
regarding his underlying claim of service connection for PTSD 
in August 2006.  This notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; as well as with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

As to the downstream issue of entitlement to an initial 
rating in excess of 50 percent for the service-connected 
PTSD, here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the initial 
letter sent in August 2006 did specifically provide notice 
regarding the assignment of effective dates and initial 
ratings for any grant of service connection, thus fulfilling 
the requirements for proper notice regarding the downstream 
issue of entitlement to a higher initial rating.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In a January 1979 rating decision, the RO denied service 
connection for a back condition.  The basis for the denial 
was that although there was treatment for back pain noted in 
service, and complaints noted at discharge, there was no 
diagnosed back disability at discharge, and no evidence 
linking any current complaints of back pain to any incident 
of service.  A substantive appeal was not received within the 
subsequent one-year period.

In a September 1991 rating decision, the RO once again denied 
service connection for a back condition.  The basis for the 
denial was that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a back condition.  A notice of disagreement 
was not received within the subsequent one-year period.  

Currently, the veteran contends that his current back 
disability is of service origin.  Although the evidence 
reflects that the veteran has a current disability as a 
result of a 1991 automobile accident and several on-the-job 
accidents, the veteran maintains that these intervening 
events merely aggravated a back disability that began during 
service.  

The veteran's current claim to reopen was received at the RO 
in December 2002.  In support of his claim, he submitted an 
undated (date stamped as received by the RO in December 2002) 
memorandum from his private back surgeon, Dr. Simpkins, who 
stated, "It is my professional opinion that the kicks he 
received to his low back [when he suffered the assault in 
1972] were not only sufficient to cause his spleen to 
rupture, but, also very significant in that he occurred [sic] 
spinal trauma."  

Also added to the record are multiple VA examination reports 
showing a current back disability, as well as a past history 
of in-service back pain, and medical opinions regarding the 
likely etiology of the veteran's current back disability.  
Additional evidence of record also includes transcripts of 
the veteran's hearing testimony from March 2004 and June 
2008.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the original denial, 
the evidence of record did not show the existence of a 
chronic back disability at discharge from service, or at the 
time of the denial in January 1979.  In September 1991, there 
was no evidence of record linking any current back disability 
to service.  The January 1979 and September 1991 decisions 
were not timely appealed, and they became final.  38 U.S.C.A. 
§ 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
/consists of multiple VA examination reports and outpatient 
treatment records showing a current back disability, as well 
as a past history of in-service back pain, and medical 
opinions regarding the likely etiology of the veteran's 
current back disability.  Additional evidence of record also 
includes transcripts of the veteran's hearing testimony from 
March 2004 and June 2008.  Thus, the additional evidence is 
new and material.  It includes competent evidence that cures 
the prior evidentiary defect.

Evidence submitted since the RO's September 1991 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's September 1991 decision; thus, the 
claim of service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

III.  Service Connection

The veteran seeks service connection for a back disability, 
right foot drop as secondary to the back disability, and left 
upper quadrant inflammation, to include as secondary to the 
service-connected splenectomy.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Back and Right Foot Drop

The service medical records show that the veteran complained 
of pain in both legs and his back in November 1970.  X-rays 
were negative.  In February 1971 the veteran again complained 
of back and neck pain in service following a car accident in 
January 1971.  The impression was whiplash, and the 
examination at the time was unremarkable and negative for any 
findings.  Lumbar x-rays were negative.  In November 1972, 
the veteran reported that almost immediately after the 
splenectomy, he noticed a tightness or crushing in the left 
mid back, 4 inches superior to the pelvis.  The pain was 
aggravated by twisting.  The diagnosis was muscle spasm.  The 
veteran's December 1972 Report of Medical History at 
separation noted complaints of recurrent back pain, described 
as lower left back pain, but the physician's Report of 
Medical Examination at discharge in December 1972 was 
negative for any back disability.  

The service medical records also revealed that the veteran 
was admitted to Brooke Army Medical Center at Fort Sam 
Houston in September 1972 with complaints of abdominal pain.  
The veteran had become involved in a fight on the night prior 
to admission while inebriated.  He spent the night in the 
barracks and had abdominal pain, chills, sweats and nausea 
with dry heaves.  He presented to the hospital with 
hypotension and multiple abrasions.  The veteran was taken to 
the operating room on the night of admission, September 6, 
1972, where an exploratory laparotomy was performed with 
splenectomy.  There was a splenic rupture with hematoma and 
multiple subcapsular infarcts with splenomegaly.  He 
developed postoperative pneumonitis and atelectasis, but had 
a normal physical examination upon discharge on October 27, 
1972.  

A post-service VA treatment record from October 1975 noted 
that since the veteran's in-service splenectomy, he had 
complained of left flank pain and left upper quadrant pain, 
usually associated with each other.  The examiner noted that 
the veteran's pain had been variously diagnosed as 
(illegible)-phagia, irritable colon, and psychosomatic.  The 
impression was abdominal pains, probably secondary to 
adhesions, but may still have subphrenic abcess.  VA in-
patient records from May 1978 show chronic inflammation of 
the left upper quadrant with associated left pleural effusion 
secondary to prior splenectomy and subphrenic abscess.

The veteran's original claim for service connection for a low 
back disability was denied in a January 1979 rating decision 
because, although, there was treatment for back pain noted in 
service, and complaints noted at discharge, there was no 
diagnosed back disability at discharge, and no evidence 
linking any current complaints of back pain to any incident 
of service.  The veteran submitted a timely Notice of 
Disagreement, but did not perfect his appeal with the 
submission of a timely substantive appeal (VA Form 9) after 
the RO issued a Statement of the Case in May 1980.  Thus, the 
January 1979 rating decision became final.  

In September 1991, the veteran submitted a claim of service 
connection for a herniated disc condition at L4-L5.  In a 
September 1991 rating decision, the RO confirmed and 
continued the prior denial of service connection for a low 
back disability and explained that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claim.  The veteran did not appeal that determination.  

Significantly, the veteran's September 1991 claim to reopen 
was received during the same year that he suffered a disc 
injury to his lumbar spine.  VA records reflect that the 
veteran was involved in a Workman's Compensation injury in 
March 1991.  

In 1992, disc herniation at L4-5 was confirmed by magnetic 
resonance imaging (MRI) and back x-rays.  The veteran 
underwent a laminectomy procedure in December 1992.  In 
January 1993, the veteran continued to have numbness with 
decreased sensory to light touch in the right foot and lower 
leg.  X-rays from January 1993 revealed minimal sclerosis 
along the sacroiliac joints without evidence of erosion or 
significant narrowing.  Lumbosacral spine showed mild to 
moderate degenerative changes with marginal spurs in the 
lower lumbar region.  There was slight narrowing of the L5-S1 
disc space.  There were vascular calcifications.  There was 
no evidence of sero-negative spondyloarthritis.  Treatment 
records from November and December 1993 continued to show 
complaints of right foot drop with increased pain and 
weakness.  

A May 1999 VA x-ray report noted moderate degenerative 
osteoarthrosis involving the lumbar spine, especially at the 
Level of L3, L4 and L5, which had markedly progressed 
compared to the previous examination of 1993.  There was 
narrowing of the L4-5 interspace with a vacuum disc sign 
indicating discogenic disc degeneration.  Otherwise, the 
lumbar vertebrae maintained normal height and relationship, 
and the remainder of the intervertebral disc spaces and 
lumbosacral joint was unremarkable.  

A July 1999 private orthopedic examination reveals that the 
veteran sustained an injury on March 27, 1999 in the course 
of his employment as a janitor/operations supervisor.  It was 
noted that the veteran initially underwent spinal surgery in 
1991 with a residual right foot drop.  He continued to work 
as a janitor, and did not receive any further treatment to 
the lumbosacral spine or right leg and did not lose any time 
from work.  In February 1999, he injured his right leg and 
foot on the job.  Then, in March 1999, he suffered injury to 
the low back.

A December 1999 internal medicine evaluation, conducted on 
behalf of the State of California, Department of Social 
Services, noted that the veteran reported intermittent back 
pain since 1972, which he attributed to a personal assault 
injury during service as well as a work-related injury in 
1991.  A 1991 magnetic resonance imaging (MRI) confirmed a 
herniated disc and he underwent a laminectomy in 1992.  The 
veteran reported he had no post operative physical therapy, 
and began to develop severe back pain and foot drop 
approximately six months post-laminectomy.  

Examination resulted in an impression of:  History of low 
back pain with radicular symptoms, status post laminectomy, 
rule out discogenic disease; back examination revealed normal 
contour, curvature and alignment.  A well-healed scar was 
noted over the lumbosacral area.  Mild to moderate 
lumbosacral tenderness was noted, but without paravertebral 
muscular spasm.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were absent in his right 
lower extremity.  Gait was mildly antalgic due to right foot 
drop.  In addition, the veteran revealed mild atrophy of the 
muscles of the right lower extremity.  Diagnosis of right 
foot drop was secondary to the above impression.  

A December 1999 private psychiatric evaluation noted a 
diagnosis of occupational problem, anxiety disorder, NOS, 
with a Global Assessment of Functioning (GAF) of 70.  

An April 2002 orthopedic evaluation report, prepared in 
conjunction with a Workman's Compensation claim, noted severe 
low back pain, moderate tenderness to palpation with moderate 
spasm, moderate restriction of motion, and right foot drop.  
A history was given of low back injury while working as a 
medical clerk as a result of which he underwent lumbar 
laminectomy and discectomy in 1992.  Subsequent low back 
injury in 1999 was also described.  The diagnosis was failed 
back syndrome, with post laminectomy syndrome, status post 
lumbar laminectomy at two levels, L4-5 and L5-S1, with 
bilateral discectomies at L4-5 and L5-S1, status post L5-S1 
posterior lumbar interbody fusion with pedicular screw 
fixation and posterolateral fusion with pedicular screw 
fixation, complicated by postoperative wound infection, which 
has resolved.  

In another private April 2002 orthopedic evaluation, lumbar 
spine injuries in 1991 and 1999 were described.  The examiner 
noted the following:

Regarding the lumbar spine, it is my 
medical opinion that 75% of his current 
symptomatology and disability is due to 
his March 1991 injury and his other 
numerous back injuries with 25% being due 
to the injury of February 27, 1999.  The 
pathology resultant from the 1991 and 
prior injuries had progressed as is the 
nature of degenerative disc disease.  The 
1992 CT/myelogram revealed a 4 mm disc 
herniation at L4-5 with a 3 mm disc 
protrusion at L5-S1.  Both levels 
exhibited advanced degenerative changes.  
Those degenerative changes do progress 
over the years and cause symptomatology, 
a decrease in work and lifting capacity, 
and decreased range of motion. [The 
veteran] related continuing symptoms...I 
can state with reasonable medical 
certainly that by August 2, 2000, absent 
the February 27, 1999 and March 27, 1999 
injuries, [the veteran] would present 
with 75% of his current symptomatology, 
disability and need for treatment due to 
the March 1991 injury and the progression 
of underlying degenerative disc disease.  
Twenty-five (25%) of his disability would 
be due to the February 27, 1999 injury.

The veteran's current claim to reopen was received at the RO 
in December 2002.  In support of his claim, he submitted an 
undated (date stamped as received by the RO in December 2002) 
memorandum from his private back surgeon, Dr. Simpkins, who 
stated, "It is my professional opinion that the kicks he 
received to his low back [when he suffered the assault in 
1972] were not only sufficient to cause his spleen to 
rupture, but, also very significant in that he occurred [sic] 
spinal trauma."  

Dr. Simpkins opinion carries no probative value because it is 
based on unsubstantiated assumptions that the veteran's in-
service assault included kicks to the back and/or resulted in 
a chronic back disability.  There is no medical evidence to 
support Dr. Simpkins's statement that the veteran in fact 
incurred spinal trauma as a result of the 1972 assault.  
Although various incident reports note kicks to the back, no 
spinal trauma was noted at the time of the assault, and no 
spinal trauma was noted at discharge.  The medical records 
coincident with the attack do not indicate that the veteran 
received treatment for a back disability at that time.  
Moreover, the records associated with the post-service back 
injury in 1991 do not suggest that the veteran had any 
previous back injury.  

At his personal hearing in July 2004, the veteran testified 
that he was treated for back pain at the same time he was 
treated for the ruptured spleen in 1972.  He testified that 
the back pain continued until his laminectomy in 1991.

Although the veteran testified that he had back pain which 
began during service, he did not provide testimony regarding 
the numerous documented work-related back injuries beginning 
in the mid 1980's.  Private treatment records, for example, 
as well as records associated with Workman's Compensation 
Claims indicate that the veteran reported work-related and/or 
slip-and-fall related back injuries in 1985 (slipped in the 
tub), March 1991 (work related fall), June 1992 (slip-and-
fall), November 1998 (work-related injury), and March 1999 
(work-related injury).  This evidence reveals that the 
veteran has had numerous intervening back injuries since the 
personal in-service assault, all of which constitute negative 
evidence weighing against the veteran's claim that his 
current back disability is of service origin.  

At a VA examination in March 2008, the examiner, who reviewed 
the veteran's entire claims file, noted that the veteran had 
degenerative disc disease of the lumbosacral spine, 
neurological impairment consisting of right lower extremity 
with foot drop, secondary to the degenerative disc disease.  
The examiner summarized the veteran's in-service and post-
service treatment for back injuries, as noted in detail 
above, and provided the following medical opinion:

The veteran did have an injury to the 
back when he was hit in 1972.  The 
service medical records did show that he 
had complained of low back pain in 1972 
and was diagnosed to have a lumbosacral 
strain.  However, following military 
service, he was seen at the VA, Long 
Beach, mainly for complaints of abdominal 
pain and no complaints of low back pain.  
The [post] service medical records did 
show that he has had multiple back 
injuries, following military service.  
These are mostly job related when he 
worked as a mortician, lifting medical 
records and he slipped and fell, and did 
have a work related injury sustained in 
1992 and again in 1999.  For these 
reasons, it is at least as likely as not 
that the current back condition is 
directly related to the work injury 
sustained after military service.  This 
was approximately 19 years following the 
military that he was treated by a 
chiropractor, physical therapy and had 
back surgeries, the last one being in 
2000 as a direct result of the work 
related injuries.  This is not likely a 
direct result of the injuries sustained 
during military service.  

Thus, in sum, the record contains evidence both for, and 
against the veteran's claim.  It is the Board's duty to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board may not ignore 
the opinion of a physician; however, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

The March 2008 VA examiner's opinion was based on a complete 
record and specifically notes the impact of the post-service 
injuries on the veteran's current back condition.  There is 
adequate rationale for the opinion.  As such, it outweighs 
the private opinion from Dr. Simpkins, which simply indicated 
that the veteran suffered spinal trauma during the in-service 
assault, with no corroborating evidence to support that 
opinion.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  

Although the evidence in this case shows an injury in a 
service assault and subsequent treatment for back pain, and 
the presence of a current disability (i.e. degenerative disc 
disease and foot drop), such evidence, alone, is insufficient 
to establish service connection.  There must be competent 
evidence establishing an etiological relationship between the 
injury in service and the current disability.  In this case, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a back disability.  

In addition to the March 2008 VA examiner's opinion weighing 
against the claim, the fact that the record does not reflect 
that the veteran sought treatment for back pain for many 
years following discharge from service, until the post-
service injuries occurred, also tends to show that the 
veteran's in-service injuries did not result in chronic 
disability.  With regard to this long evidentiary gap between 
active service and the earliest post-service medical evidence 
of treatment for back pain, the absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The record in this case does not contain any evidence other 
than the veteran's own assertions that he received post-
service treatment for his in-service back injury.  Thus, the 
lack of any objective medical evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
back pain is itself evidence which tends to show that the 
veteran's current back disability did not have its onset in 
service or for many years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease incurred in service resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

At the veteran's personal hearing before the undersigned in 
June 2008, he testified that his post-service back injuries 
were an aggravation of an in-service back injury.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

In this case, the veteran is certainly competent to report 
that he suffered back pain from the in-service assault, and 
that he has had back pain to the present day; however, he 
does not have the requisite medical expertise to provide a 
competent opinion regarding any relationship between his 
current low back disability, intervening symptoms and the in-
service injuries, particularly given the numerous intervening 
back injuries of record.  Further, the lack of evidence of 
any continuing complaints for many years after service 
relates to the credibility of the veteran's statements of 
continuing back pain from the in-service injury to the 
present.  The Board finds that although the veteran's 
statements are competent, they are not credible.

In light of the foregoing, the VA opinion is more persuasive 
than the veteran's assertions and/or Dr. Simpkins's opinion, 
given the examiner's review of the record, which indicates no 
complaints of back pain for many years after discharge from 
service and shows numerous intervening back injuries.  While 
the Board does not doubt Dr. Simpkins's sincere belief that 
the veteran's current back disability was due, at least in 
part, to the in-service assault, that opinion is lacking 
objective supporting evidence.  Moreover, as the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion on the issue of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, after a careful review 
of the record, the preponderance of the evidence is against a 
finding of service connection for a back disability.  In 
reaching this decision the doctrine of reasonable doubt has 
been considered; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

It follows, therefore, that service connection is not 
warranted for right foot drop, as this condition has been 
associated with the current back disability, for which 
service connection is not established.  The right foot drop 
was not first shown during service or within a year following 
discharge from service, and there is no evidence of record 
linking the veteran's current foot drop to any in-service 
injury or other incident of service.  Conversely, the foot 
drop has been medically linked to the non-service-connected 
back disability.  The preponderance of the evidence is 
against a finding of service connection for a right foot 
drop.  In reaching this decision the doctrine of reasonable 
doubt has been considered; however, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Left Upper Quadrant Inflammation

In an April 1973 rating decision, service connection was 
established for residuals of a splenectomy with retained 
metallic sutures.  A 30 percent rating was assigned under 
38 C.F.R. § 4.117, Diagnostic Code 7706 (1972).  

As noted above, the veteran sustained trauma to the abdomen 
in 1972, which resulted in a ruptured spleen and the need for 
exploratory laparotomy and splenectomy.  The veteran improved 
from the surgery, but subsequently underwent an exploratory 
laparotomy for a small bowel obstruction due to intra-
abdominal adhesions.  A left subphrenic abscess was also 
found and drained.  The abscess occurred due to a small 
perforation in the jejunum.  There was no apparent defect in 
the omentum through which the jejunum had herniated, leading 
to the perforation.  About a month later, the veteran 
returned to the hospital with a recurrent left upper quadrant 
pain and mild fever.  He was treated with antibiotics.  
Evaluation at the time included an ultrasound of the abdomen, 
which did not show any specific abscess.  The veteran also 
had a pleural effusion thought secondary to the left 
subphrenic abscess.  In 1978, the veteran was again 
hospitalized with fever and left upper quadrant pain.  He was 
treated with antibiotics, which apparently resolved the 
problem.  

The veteran had post-operative complications including 
multiple abdominal adhesions, incomplete bowel obstruction 
and internal herniation through a hole in the omentum 
subphrenic abscess.  An additional operation was performed to 
include subphrenic abscess drainage, lysis of adhesions, 
reduction of incomplete obstructive internal hernia and 
repair of hole in the omentum.  

An August 2004 VA fee basis examination noted a history of 
having frequent pneumonia because of the splenectomy 
requiring hospitalization leading to recurrent pneumococcal 
pneumonia even though he received the vaccine injections.  
Scars at the splenectomy site and subdiaphragmatic abscess 
laparotomy/drainage site were also noted.  

A September 2006 VA examination noted the veteran's surgical 
history, and indicated that the veteran had no recurrence of 
the chronic inflammation of left upper quadrant of the 
abdomen.  The diagnoses included multiple adhesions in the 
left upper quadrant, and internal hernia through a defect in 
the omentum, resulting in a herniated jejunum with a 
perforation in 1977; multiple adhesions in the left upper 
quadrant which were lysed.  The examiner opined that the 
adhesions, as well as the small bowel obstruction with the 
herniation of the jejunum through the omental defect, were 
most likely caused by or a result of the splenectomy in 1972.  
The examiner also opined that the episode of inflammation in 
the left upper quadrant with a left pleural effusion in 1978 
was caused by or a result of his splenectomy and was treated 
and resolved with no recurrence since that time.  

The VA examiner in September 2006 noted specific residuals of 
the splenectomy such as multiple lysis of adhesions, small 
bowel obstruction, etc. but a separate disability manifested 
by left upper quadrant inflammation was not indicated.  
Despite the lack of objective evidence of left upper quadrant 
inflammation in September 2006, and the 1978 medical record 
indicating that the veteran's left upper quadrant 
inflammation had resolved, the veteran nevertheless testified 
at his video conference hearing in June 2008 that he still 
had inflammation of the upper left quadrant, must take 
Metamucil on a regular basis, and continued to have pain.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in his left 
upper quadrant.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, such as left upper quadrant pain in this 
case, he does not have medical expertise to attach a separate 
diagnosis of a chronic disability to this symptom.  

The veteran's lay testimony has been considered, but it is 
outweighed by the objective findings in this case.  The 
objective findings include a notation of left upper quadrant 
inflammation that resolved in 1978 and a VA examiner's 
opinion in September 2006 indicating no recurrence of the 
left upper quadrant inflammation.  There is no competent 
medical evidence to the contrary.

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Under 38 U.S.C.A. § 1110, it is essential that there 
be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derived from an in-service disease or injury.  Such 
pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  The Board notes that the 
veteran is already service connected for multiple diagnosed 
residuals of the splenectomy.

In this case, there is no medical evidence establishing a 
current disorder manifested by left upper quadrant 
inflammation for which service connection may be established.  
Moreover, even if the medical evidence established a current 
inflammation in the left upper quadrant, that alone does not 
show that there is any nexus to service or that it would 
necessarily be a residual of the service-connected 
splenectomy.  The preponderance of the evidence is against 
the claim of service connection for left upper quadrant 
inflammation; there is no doubt to be resolved; and service 
connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

IV.  Increased Rating - PTSD

Service connection for PTSD was granted in a May 2008 rating 
decision.  The veteran, seeking a higher rating, disagreed 
with the initial 50 percent rating assigned for the PTSD.  

A November 2005 VA mental health outpatient note reveals that 
the veteran complained of depression for several years, which 
had become worse since the death of his wife about one year 
earlier.  The veteran requested counseling.  He was not 
homicidal or suicidal.  The impression was depression.  

In March 2006, the veteran reported nightmares of his in-
service assault in 1972 which occur approximately once every 
couple of months  

A June 2006 VA mental health intake assessment noted sleep 
problems, depression and bereavement over losing his wife to 
breast cancer in 2004.  On mental status examination, hygiene 
and grooming were good.  He was pleasant, alert, and oriented 
times four spheres.  The veteran had good eye contact.  He 
reported problems with anxiety and depression, and indicated 
that his memory was fair and that he was somewhat forgetful.  
Judgment and insight seemed good.  He denied suicidal and 
homicidal ideation.  There was no unusual motor behavior and 
thoughts seemed clear and relevant, logical and organized.  
Speech was slow to moderate.  There was no preoccupation or 
bizarre thinking apparent.  The diagnosis was PTSD and 
depression.  The examiner noted that the veteran did not seem 
to be in any grave danger, but had some issues that troubled 
him and wanted therapy.  The Global Assessment of Functioning 
(GAF) was 46.

In August 2006, the veteran continued to feel "under 
treated" for his depression, and was still grieving for his 
wife.  He had no energy.  He was not homicidal or suicidal.  
He was started on Welbutrin.  The diagnosis was depression 
and the GAF score was 50.  Later that month, the veteran 
underwent individual psychotherapy.  The therapist felt that 
the veteran was in denial as to the intensity of his 
problems.  His GAF was 45.

A September 2006 VA psychiatric examination noted that the 
veteran had no hobbies, did not belong to any organizations, 
and had no friends outside of his family.  Ever since the 
death of his wife, he had not had the energy to pursue 
activities such as going to church.  The veteran had crying 
spells if he did not take his antidepressant medicine 
Citalopram.  He felt hopeless and helpless.  He denied 
suicidal ideation.  He had occasional irritability, but he 
was generally able to enjoy himself.  He went to his 
brother's for dinner and occasionally went out with his 
nephews, and enjoyed visiting his niece.  The veteran 
reported symptoms of avoidance and isolation, particularly 
when people were aggressive.  The veteran was casually 
dressed and spoke in a pressured tangential fashion.  The 
veteran was somewhat concrete in his responses, but cause and 
effect thinking was maintained, and his affects were fully 
ranged and appropriate to content.  There was no idiosyncrasy 
in his use of language and there were no soft signs of 
psychosis.  There were no hallucinations, and no suicidal or 
homicidal ideation.  He was oriented to person and place, and 
judgment seemed adequate for the situation.  GAF related to 
major depressive disorder was 56.  The veteran was able to 
maintain the activities of daily living including personal 
hygiene.  There was no inappropriate behavior and his thought 
processes and communication were not impaired.  Social 
functioning was not impaired.  

A May 2007 VA mental health note indicated that the veteran 
had PTSD due to the assault in service.  The examiner noted 
that the veteran continued to have an asocial lifestyle, 
withdrawal, hypervigilance, exaggerated startle response, and 
nightmares about people coming down on him.  He re-lived the 
incident and felt like he couldn't stop the beatings.  That 
caused him to wake in a cold sweat.  The diagnosis was PTSD 
and the GAF was 50.  

At a March 2008 VA examination, the veteran reported that he 
was not currently seeking ongoing routine counseling, but did 
see a doctor one every other month or so for medication 
management.  At the time of the examination, the veteran had 
been widowed for about 3.5 years.  His wife of 24 years died 
of breast cancer.  The veteran lived alone, but planned to 
move to California to live with his son.  The veteran 
reportedly rarely left his home, and spent many hours a day 
on the computer.  The veteran indicated that he bathed very 
infrequently and usually ate about one meal per day.  The 
veteran reported hyperarousal, re-experiencing traumatic 
events, and avoidance behaviors.  The veteran had nightmares 
regarding the in-service assault that occurred approximately 
once per week.  The veteran had a lot of anxiety and social 
seclusion, but did not report panic attacks.  

On examination, the veteran was clean-shaven, casually 
dressed with some missing teeth and gray thinning hair.  
Thought processes were significantly abnormal, with some 
loosening of associations, some infrequent de-railing, and 
intermittently odd affect.  The veteran's affect was 
frequently superficially bright, inappropriate for the 
context of the interview.  In general, his memory and 
concentration levels were poor.  The examiner noted that the 
veteran had a long history of intermittent severe depressive 
episodes which pre-dated the military and were accompanied 
initially by suicide attempts, which seemed to be related to 
some sexual identity issues many years ago.  Depressive 
episodes recurred over the years and were as likely as not 
exacerbated by the veteran's in-service military assault.  In 
addition to the depressive disorder and PTSD, the examiner 
indicated that the veteran also had symptoms suggestive of a 
personality disorder, that predated service, with avoidant 
and schizotypal features most prominent.  

Despite the above noted symptoms, the veteran was able to 
maintain activities of daily living including his own 
personal hygiene, which he severely neglected, but which did 
not seem to cause him distress.  He had not experienced 
significant trauma since the previous VA examination, and the 
examiner specifically noted that there had been no worsening 
of his condition, with continuous symptoms.  Thought 
processes and communication were significantly impaired and 
his social functioning was impaired by his high level of 
anxiety and guardedness due to the PTSD.

The Axis I diagnoses included PTSD, chronic and moderate to 
severe, secondary to personal assault in the military; major 
depressive disorder, recurrent, as likely as not exacerbated 
by the PTSD, with first episode pre-dating military service.  
Axis II diagnosis was personality disorder, not otherwise 
specified, with some avoidant and schizotypal traits.  Under 
Axis V, the examiner noted a GAF of 54 for the PTSD alone.  
The GAF including the major depressive disorder was 52.  GAF 
including the Axis I [sic] diagnosis was 50.  The examiner 
concluded that the veteran had occupational and social 
impairment with reduced reliability and productivity due to 
symptoms of flattened affect, some impairment of short and 
long term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  He required continuous medication.  

At the June 2008 video conference hearing, the veteran's 
brother testified that the veteran lived alone, isolated 
himself and did not see his family very often because they 
argue all the time.  

The veteran's service-connected PTSD is rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent rating is assigned for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when the PTSD symptomatology 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent is assigned for service-connected PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Throughout the appeal period, the veteran's PTSD 
symptomatology has remained fairly consistent.  Global 
Assessment of Functioning (GAF) scores generally averaged 
between 45 and 55.  The veteran prefers isolation at home, 
has intrusive thoughts regarding the in-service assault, and 
suffers from major depression, anxiety, and insomnia.  

Given the consistency of the veteran's symptoms, including 
impaired memory and concentration, as well as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, as well 
as the continued nightmares, flashbacks, and hypervigilance, 
the current rating of 50 percent is appropriate in this case.  

Although the veteran maintains that he does not have any 
close friends, he admittedly had a close relationship with 
his wife of many years prior to her death.  He testified that 
he did not get along with his siblings, but he indicated 
during VA examinations that he enjoyed spending time with his 
nephews and nieces.  He also reported chatting in groups on 
his computer, a form of social interaction.  Although the 
veteran had suicidal attempts in the past, the record does 
not reflect that the veteran currently has more than fleeing 
suicidal ideation on occasion and it does not appear that he 
is in danger of hurting himself or others.  There is no 
evidence of obsessional rituals, spatial disorientation or 
neglect of personal appearance, illogical speech, or near-
continuous panic or depression affecting the ability to 
function independently.  Although the evidence shows that the 
veteran has difficulty in establishing and maintaining 
effective social relationships, he clearly does not exhibit 
an inability to establish and maintain such relationships as 
is evidenced by his lengthy marriage and relationship with 
his children, and other relatives.  Additionally, the fact 
that the veteran does not bathe regularly does not 
necessarily mean that his personal appearance is neglected, 
particularly given that the VA examiner in March 2008 noted 
that the veteran was clean-shaven.  Given these findings, the 
veteran's symptomatology, since the effective date of service 
connection, has not more nearly approximate the criteria for 
the 70 percent rating for PTSD.

It is acknowledged that the VA examiners, particularly the 
March 2008 examiner, noted significantly abnormal thought 
processes with some loosening of associations, some 
infrequent de-railing, and intermittently odd affect.  
Overall, however, the totality of the symptomatology does not 
rise to the level that would warrant the assignment of the 
next higher, 70 percent rating.  In general, the record 
reflects PTSD symptoms of moderate severity since the 
effective date of service connection; however, at no time has 
the record indicated PTSD symptoms warranting an evaluation 
higher than 50 percent under the applicable rating criteria.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's GAF score range of 45-55 also supports the 
assignment of a 50 percent rating.  The Global Assessment of 
Functioning (GAF) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 
to 50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The veteran's GAF scores between 45 and 55 represent moderate 
symptoms.  This is also supported by the VA examiner's 
statement in March 2008 that the veteran had occupational and 
social impairment with reduced reliability and productivity 
due to symptoms of flattened affect, some impairment of short 
and long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for the service-connected 
PTSD at any time during the appeal period; there is no doubt 
to be resolved; and an increased rating is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

V.  TDIU

The veteran asserts that he is unable to work due to his 
service-connected disabilities.  

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  
If there are two or more service-connected disabilities, at 
least one shall be rated at 40 percent or more, and there 
shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.  If the evidence 
demonstrates that the veteran is unemployable by reason of 
his service-connected disabilities, but fails to meet these 
percentage standards, the claim shall be submitted to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

In this case, service connection is in effect for PTSD with 
major depressive disorder, rated as 50 percent disabling; 
splenectomy with retained metallic sutures, status post 
multiple adhesions, complete bowel obstruction involving 
herniation of the jejunum through a hole in the omentum, and 
subphrenic abscess, rated as 30 percent disabling; and left 
ulnar neuropathy, rated as 20 percent disabling.  The 
veteran's combined disability rating is 70 percent.  The 
percentage requirements for consideration for entitlement to 
a TDIU under 38 C.F.R. § 4.16 are therefore met in this case.  

Despite the combined rating of 70 percent, the evidence 
demonstrates that the veteran's non-service-connected back 
disability precludes gainful employment.  The veteran has 
been unemployed since 1999.  At that time, he worked as a 
janitor for an environmental control company for about 5 
years.  He stopped working following an on-the-job back 
injury.  This is corroborated by numerous medical and other 
records associated with claims for Worker's Compensation and 
Social Security Disability.  

The VA examinations of record collectively show that the 
veteran's service-connected disabilities do not preclude 
gainful employment.  The September 2006 examiner indicated 
that despite the history of splenectomy and complications 
therefrom, the veteran could be employed in any type of 
employment with no limitation or difficulty as a result of 
that disorder.  Moreover, a VA orthopedic examiner in March 
2008 opined that sedentary employment might be feasible, and 
the March 2008 psychiatric examiner indicated that the 
veteran was employable from a psychiatric standpoint, but 
would do best in settings in which he had little or no 
contact with male coworkers or supervisors.  

Although the veteran's service-connected disabilities 
certainly affect his employability, the evidence does not 
show that they preclude all substantially gainful employment 
for which he is otherwise qualified as required for the grant 
of a TDIU.  His outpatient clinical records and his personal 
statements show that he is able to perform activities of 
daily living, and his cognitive skills have remained intact.  
In sum, there is no indication that the veteran's service-
connected disabilities render him unable to do at least 
sedentary work.  

The Board is sympathetic to the veteran's limitations that 
have resulted due to his service-connected disabilities.  
Indeed, VA has recognized the severity of those disabilities 
in the rating percentages currently assigned.  Regardless, 
the Board is bound by the governing statutes and regulations, 
which require that in claims for TDIU, the service-connected 
disabilities alone must be of sufficient severity as to 
produce unemployability.  In this case, the evidence falls 
short of such support.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.  A TDIU is not warranted.


ORDER

The claim of service connection for a back disability is 
reopened; service connection for a back disability is denied.  

Service connection for right foot drop is denied.  

Service connection for left upper quadrant inflammation, to 
include as secondary to the service-connected splenectomy, is 
denied.  

Entitlement to an initial rating in excess of 50 percent for 
the service-connected PTSD is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


